          Case 1:20-cv-02986-KBJ Document 22 Filed 07/08/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

KNOWLEDGE ECOLOGY                    )
INTERNATIONAL,                       )
                                     )
      Plaintiff,                     )
                                     )
      v.                             )                   Case No. 1:20-cv-02986-KBJ
                                     )
U.S. DEPARTMENT OF HEALTH AND        )
HUMAN SERVICE; U.S. DEPARTMENT )
OF THE ARMY,                         )
                                     )
      Defendants.                    )
_____________________________________)

                              DEFENDANTS’ STATUS REPORT

       Pursuant to the Court’s February 11, 2021 Order Setting Production Schedule (Dkt.

No. 17), Defendants, by and through their undersigned counsel, respectfully submit the following.

       On October 16, 2020, Plaintiff Knowledge Ecology International (“KEI”) filed this

Freedom of Information Act (“FOIA”) lawsuit against the United States Department of Health and

Human Services (“HHS”) and the United States Department of the Army (“Army”). At issue in

this FOIA lawsuit are fourteen FOIA requests filed by KEI with HHS and Army seeking contracts

between the federal government and private medical companies for research and development into

treatments and vaccinations for COVID-19. KEI filed a second amended complaint on January 19,

2021. (Dkt. No. 14). Defendants filed an answer to the second amended complaint on January 22,

2021. (Dkt. No. 15).

       In its Order Setting Production Schedule, this Court ordered HHS and the Army to “process

the records that are responsive to Plaintiff’s requests at a rate of no less than 400 pages per month,

and [to] produce to Plaintiff all non-exempt material identified to date on the first of each month,

beginning March 1, 2021.” (Dkt. No. 17, at 5). The Court further ordered Defendants to
           Case 1:20-cv-02986-KBJ Document 22 Filed 07/08/21 Page 2 of 6




        file a monthly status report, commencing March 8, 2021, and continuing thereafter
        on the eighth day of each month, until further order of the Court. The required status
        report shall advise the Court of the following:

        (1) the number of pages responsive to Plaintiff’s FOIA requests that HHS and the
        Army have processed to date, broken down by each of the fourteen requests;

        (2) the number of pages that HHS and the Army have produced to Plaintiff to date,
        broken down by each of the fourteen requests;

        (3) the number of FOIA requests that HHS and the Army are processing as of the
        date of the status report;

        (4) the number of cases pending in federal court in which a production schedule has
        been entered that requires HHS or the Army to process documents and in which the
        production is outstanding as of the date of the status report; and

        (5) any updates to the total number of pages that HHS and the Army have
        represented they can process monthly with respect to the FOIA requests at issue
        here.

(Id. at 5–6).

                                     STATEMENT OF HHS

        Between June 2 and June 30, 2021, HHS processed and produced to KEI the following

records:

               Contract with Hologic, Number 75A50120P00069 (60 pages)

               Contract with InBios, Number 75A50120C00090 (45 pages)

               Contract with Luminex, Number 75A50120C00043 (41 pages)

               Contract with Luminex, Number 75A50120C00037 (41 pages)

               Contract with Luminex, Number 75A50120C00179 (41 pages)

               Contract with MBio, Number 75A50120C00130 (42 pages)

               Contract with Nanomix, Number 75A50120C00060 (45 pages)

               Modification P00001 to Nanomix Contract (3 pages)

               Modification P00002 to Nanomix Contract (2 pages)

                                                  2
          Case 1:20-cv-02986-KBJ Document 22 Filed 07/08/21 Page 3 of 6




              Contract with NOW Diagnostics, Number 75A50120C00156 (45 pages)

              Contract with Ortho Clinical, Number 75A50120P00103 (68 pages)

       All of these records are responsive to KEI’s October 19, 2020 FOIA request. See Second

Amended Complaint (“SAC”), ¶¶ 71–75. 426

       To date, HHS has processed and produced to KEI a total of 3,074 pages of responsive

records. Of these, 714 pages are responsive to KEI’s April 9, 2020 FOIA request, see SAC ¶¶ 6–

28; 64 pages are responsive to KEI’s May 21, 2020 FOIA request, see SAC ¶¶ 29–34; 185 pages

are responsive to KEI’s June 25, 2020 FOIA request, see SAC ¶¶ 35–42; 17 pages are responsive

to KEI’s July 27, 2020 FOIA request, see SAC ¶¶ 51–55; 39 pages are responsive to KEI’s first

July 28, 2020 FOIA request to HHS, see SAC ¶¶ 56–59; and the remainder are responsive to KEI’s

October 19, 2020 FOIA request, see SAC ¶¶ 71–75.

       HHS has identified at least 477 pages of records in its control that are potentially responsive

to KEI’s FOIA requests in this case that have yet to be processed or produced. HHS has also

identified an initial 1,571 files, consisting of approximately 30,813 pages after deduplication, that

are potentially responsive to KEI’s FOIA request for communications pertaining to the contract

with Phlow Corp. See SAC ¶¶ 29–34, see also Dkt. No. 16, at 30–31.

       The HHS Office of the Secretary (OS) FOIA Office currently has 3,667 open FOIA

requests, including KEI’s requests at issue in this case. It is in thirty-four litigations that are

currently in active production. There are no updates from the last Status Report regarding HHS’s

processing capability. See Decl. of Brandon Gaylord (Dkt. No. 16-1).

                                   STATEMENT OF ARMY

       Between June 2 and June 30, 2021, Army Contracting Command (“ACC”) processed and

produced to KEI the following records:


                                                 3
          Case 1:20-cv-02986-KBJ Document 22 Filed 07/08/21 Page 4 of 6




                Modifications to Contract W911QY21C0016 with Eli Lilly (9 pages)

                Contract W911QY20C0110 with Visby Medical (37 pages)

                Modification 4 to Contract W911QY20C0100 with Moderna (135 pages)

                Contract W911QY20C0119 with AstraZeneca (92 pages)

                Contract W911QY20D0031with VelocityDX (23 pages)

                Technical Direction Letter with Cepheid (61 pages)

                Modifications to Contract W911SR20C0049 with HTL Strefa (46 pages)

       All of the above records are responsive to KEI’s October 20, 2020 FOIA request. See SAC

¶¶ 116–22.

       To date, the Army (ACC and the U.S. Army Medical Research Acquisition Activity

(“USAMRAA”))         has   processed   and   produced    to   KEI     (including   by   posting   to

https://www.hhs.gov/foia/electronic-reading-room/index.html under “Operation Warp Speed”) a

total of 3,531 pages of responsive records. Of these, 22 pages are responsive to KEI’s July 8, 2020

FOIA request to the Army, see SAC ¶¶ 86–90; 34 pages are responsive to KEI’s July 8, 2020

FOIA request to HHS, see SAC ¶¶ 43–50; 20 pages are responsive to KEI’s July 27, 2020 FOIA

request to HHS, see SAC ¶¶ 51–55; 35 pages are responsive to KEI’s July 28, 2020 FOIA request,

see SAC ¶¶ 91–95; 103 pages are responsive to KEI’s August 13, 2020 FOIA request, see SAC

¶¶ 96–102; 59 pages are responsive to KEI’s first October 15, 2020 FOIA request, see SAC

¶¶ 103–08; 55 pages are responsive to KEI’s second October 15, 2020 FOIA request, see SAC

¶¶ 109–15; and the remainder are responsive to KEI’s October 20, 2020 FOIA request, see SAC

¶¶ 116–22. ACC estimates that there are 2,116 pages of records in its control that are responsive

to KEI’s FOIA requests in this case that have yet to be processed or produced.




                                                 4
          Case 1:20-cv-02986-KBJ Document 22 Filed 07/08/21 Page 5 of 6




       The responsive records that are within ACC’s control are in the custody of one of two

installations within ACC: ACC-New Jersey (ACC-NJ) and ACC-Aberdeen Proving Ground,

Maryland (ACC-APG). ACC-NJ is currently responding to twenty-three outstanding reactive

FOIA requests in addition to KEI’s requests. ACC-APG is currently responding to ninety-four

outstanding reactive FOIA requests in addition to KEI’s requests. Neither ACC-NJ nor ACC-APG

is responding to any other court-ordered production schedules at this time. Work under KEI’s

production order represents roughly half of ACC-APG’s total FOIA workload. ACC-APG is now

temporarily staffed with two FOIA processors: one permanent employee and one detailed

employee who is with ACC-APG through July 30, 2021. Otherwise, there are no updates from

the last Status Report regarding ACC’s processing capability; ACC-NJ is staffed with one FOIA

processor. (Dkt. No. 16-2, at 1).


                                                  BRIAN M. BOYNTON
                                                  Acting Assistant Attorney General

                                                  ELIZABETH J. SHAPIRO
                                                  Deputy Branch Director

                                                  /s/ Michael P. Clendenen
                                                  MICHAEL P. CLENDENEN
                                                  (D.C. Bar # 1660091)
                                                  Trial Attorney
                                                  United States Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L Street NW
                                                  Washington, DC 20530
                                                  Tel: (202) 353-0693
                                                  Fax: (202) 616-8460
                                                  Email: michael.p.clendenen@usdoj.gov

                                                  Counsel for Defendants




                                             5
         Case 1:20-cv-02986-KBJ Document 22 Filed 07/08/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 8th day of July, 2021, I caused the foregoing document to be
served on counsel for plaintiff by filing with the court’s electronic case filing system.

                                                    /s/ Michael P. Clendenen
                                                    MICHAEL P. CLENDENEN




                                                6
